Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1, 2, 5, 13, 18, 21, 25, 27, 30, 32, 61, 63-65, 67 in the reply filed on 10/6/2021 is acknowledged.

Claims 3, 24, 62, 66, 68 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (e).  

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 11/20/2020 has been placed in the application file and the information referred to therein has been considered.

Drawings
	The drawings received 9/19/2019 are acceptable for examination purposes.

Claims Objection
	Claims 61, 63-65, 67 are objected to because they are duplicates of claims 2, 5, 13, 21, 25.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 5 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  It is unclear as to what the acronyms mean.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5, 13, 18, 21, 25, 30, 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Suyama (US 2017/0279159) in view of Hu (CN 104600357).
Regarding claim 1, Suyama discloses an electrochemical cell comprising: (a) an anode; (b) a cathode; and (c) an electrolyte comprising at least one metal salt, at least one solvent comprising between about 1% and about 100% water by weight [0008]. 
Regarding claim 2, the at least one metal salt comprises a metal ion selected from the group consisting of Li+, Na+, K+, Mg2+, and Al3+ [0008].
Regarding claim 5, the at least one metal salt is selected from the group consisting of LiTFSI, LiOTf, LiFSI, LiBETI, LiDCMI, LiFNF, LiClOs, LiSOs, LINO:, NaTFSI, NaOTf, NaFSI, NaBETI, NaDCMI, NaFNF, NaClOu, NaSOu, NaNOs, KTFSI, KOTf, KFSI, KBETI, KDCMI, KFNF, KC10u, KSOs, KNO3, Mg(TFSD2, Mg(OTf£)2, Mg(F SI, Mg(BETI)2, Mg(DCMI)2, Mg(FNF)2, Mg(C1O4)2, Mg(SOs)2, Mg(NO3)2, Al(TFSD)s, Al(OTf)3, AI(FSD3, AI(BETD3, Al(DCM1])3, Al(FNF)s, Al(C104)3, Al(SO4)3, and Al(NO3)3 [0008].
Regarding claim 18, the cathode is a lithium metal oxide or a lithium metal phosphate [0044].
Regarding claim 21, the cathode is selected from the group consisting of LiFePO4, LiMn2O4, LiCoO2 [0044].
Regarding claim 24, the anode is selected from the group consisting of lithium, magnesium, aluminum, molybdenum, zinc, chromium, iron, nickel, tin, lead, copper, silver, palladium, mercury, platinum, gold, sulfur, selenium, combinations thereof, metal alloys thereof, metal oxides thereof, metal phosphates thereof, and metal sulfides thereof [0032].
Regarding claim 25, the anode is selected from the group consisting of sulfur-Ketjenblack, LiVPOs, Li4TisO12, TiO2, and Mo6S8 [0032, 0040].
Regarding claim 27, the cathode comprises LiMn2O4 or LiCoO2, the anode comprises sulfur-Ketjenblack.

Regarding claim 1, Suyama does not disclose an electrolyte with at least one hydrophilic polymer.  Hu teaches polymer electrolyte has advantages over liquid electrolyte and polymer-liquid electrolytes.  The polymer electrolyte does not contain any organic solvents, Because it does not contain any organic solvents, it has significant advantages such as safety, low reactivity with electrode materials, good cycle performance, easy processing and packaging, high-performance polymer composite solid electrolytes are an indispensable part of a new generation of lithium batteries [0005].
Regarding claim 13, the at least one hydrophilic polymer is selected from the group consisting of a poly(N-isopropylacrylamide), a polyacrylamide, a poly(2-oxazoline), a polyethyleneimine, a poly(acrylic acid), a polymethacrylate, a poly(ethylene glycol), a poly(ethylene oxide), a poly(vinyl alcohol), and a poly(vinylpyrrolidine) [0015].
Regarding claim 27, the at least one hydrophilic polymer comprises poly(vinyl alcohol) [0015].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a water-based polymer electrolyte of Hu in the battery of Suyama, as taught by Hu, for the benefit of preventing electrolyte leackage.

Regarding claim 30, the capacity decay rate (mAh/g) at a C-rate of about 2.5 C is between about 0.005% and about 0.1% per cycle, and regarding claim 32, the energy density at a C-rate of about 0.5 C is between about 20 Wh/kg and about 200 Wh/kg, the Examiner notes that they are inherent properties of the battery.  The limitations are met by Suyama modified by Hu.




Claim 27 is rejected under 35 U.S.C. 103(a) as being unpatentable over Suyama (US 2017/0279159) in view of Hu (CN 104600357), as applied to claim 1, further in view of Eltouni (YS 2017/0254818).
Regarding claim 27, Suyama discloses the electrolyte LiTFSI, but does not disclose and the at least one solvent comprises the metal salts LiTFSI and LiOTf.  Eltouni teaches that examples of lithium salts for electrolytes is, amongst others, LiTFSI and LiOTf [0057].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to add LiOTf to the electrolyte of Suyama modified by Hu for the benefit of making the electrolyte conductive.
It has been held by the court that the selection of a known material based on its suitability for its intended use is prima facie obvious.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2144.07.
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960).  See MPEP § 2144.07.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724